Citation Nr: 1740145	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  16-50 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service contention for sleep apnea.

2.  Entitlement to service contention for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The Veteran had active service from September 1963 to September 1965.   

These claims come before the Board of Veterans' Appeals (Board) on appeal of October 2015 and April 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral radiculopathy and bilateral neuropathy of the lower extremities, increased rating for fibromyositis of the lumbar paravertebral muscles, entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities, and entitlement to a clothing allowance were remanded to the agency of original jurisdiction (AOJ) in September 2015 and these issues have not yet been certified back to the Board for appellate consideration.  These issues will not be considered by the Board at this time.  


FINDINGS OF FACT

1.  Sleep apnea was not manifested during the Veteran's active duty service, is not related to active service, and is not due to or aggravated by a service-connected disability.   

2.  Erectile dysfunction was not manifested during the Veteran's active duty service, is not related to active service, and is not due to or aggravated by a service-connected disability.   




CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA has met its duty to notify for the claim.  The RO provided notice letters to the Veteran in February 2015 and February 2016.  The notice letters provided adequate notice to the Veteran addressing the claims for service connection on both a direct and secondary basis.  Therefore, no further notice is needed.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims and that the duty to assist requirements have been satisfied.  Service treatment records and personnel records are associated with the file.  VA treatment records from 1997 to 2016 are associated with the claims file.  There is no identified relevant evidence that has not been obtained for review.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In February 2015 and February 2016, the Veteran informed VA that he had no additional information or evidence to submit in support of his claims.  

The Veteran underwent VA examinations in October 2015 (sleep apnea) and March 2016 (erectile dysfunction) and medical opinions were obtained as to the nature and likely etiology of the claimed disabilities.  The Board finds that the VA examination and medical opinions are adequate for adjudication purposes.  The examination was performed based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA examiners provided a rationale for the medical opinions.  The Board finds that for these reasons the Veteran has been afforded adequate examinations.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). The duties to notify and assist the Veteran have been met.  No further notice or assistance to him is required in this appeal.  

2.   Service Connection Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Pursuant to § 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. at 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

3.  Analysis: Service Connection for Sleep Apnea

The Veteran has contended that his sleep apnea is caused by active service and is due to his service-connected disabilities.  See the January 2015 statement.

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current sleep apnea is not proximately due to or aggravated by service-connected disabilities, and is not related to injury, disease, or other event in active service.  

Service treatment records show no treatment or diagnosis of sleep apnea.  Examinations in September 1963 (enlistment) and August 1965 (separation) indicate that physical examination of the nose, sinus, mouth, throat, and lungs was normal.  The August 1965 separation examination report of medical history indicates that the Veteran reported having frequent trouble sleeping.  The examining physician noted that the Veteran had frequent headaches, worrying, poor sleeping, and nightmares.  The Veteran separated from active service in September 1965. 

The first evidence of a diagnosis of sleep apnea is in 2014, over forty-five years after service separation.  An October 2014 sleep study reflects that the Veteran has sleep apnea.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The weight of the competent and credible evidence establishes that the sleep apnea first manifested decades after active duty, is not related to injury or other event in active service, and is not proximately due to or aggravated by a service-connected disability. 

Service connection is in effect for fibromyositis, lumbar paravertebral muscles, currently rated as 40 percent disabling, hearing loss currently rated as zero percent disabling, and tinnitus currently rated as 10 percent disabling.  

The Veteran was afforded VA examination in October 2015 and a medical opinion was obtained as to the nature and etiology of the sleep apnea.  The October 2015 VA examination report indicates that the Veteran reported that mild obstructive sleep apnea was diagnosed after he complained about snoring, difficulty sleeping, and daytime drowsiness.  He stated that he eventually had a sleep study done at a VA Hospital which revealed that he had sleep apnea.  The VA examiner opined that the sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner stated that the mild obstructive sleep apnea was diagnosed almost 50 years after service making it less likely related to service.  The VA examiner indicated that although the Veteran marked in the exit exam "frequent trouble sleeping," this is a non-specific complaint that can be due to numerous problems.  The VA examiner noted that there are no complaints of snoring, daytime drowsiness, easily falling asleep during the day among other symptoms to suggest that the Veteran's complaints were related to his mild obstructive sleep apnea. 

The Board finds the VA medical opinion to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorder, and examined the Veteran or reviewed the exam and test findings before rendering the medical opinions.  The VA examiner cited to the facts that support the opinion.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board finds the VA medical opinion to have great probative weight.  The Board finds that the weight of the competent and credible evidence shows that the sleep apnea did not manifest in service, first manifested years after active service, is not related to injury, disease, or other event in active service.  

The Veteran himself has related his sleep apnea to his period of active service and to the service-connected disabilities.  As noted, he reported having frequent trouble sleeping upon separation from active service.  The Veteran, as a lay person, is competent to describe observable symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and cause of sleep apnea falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  As discussed in detail above, the VA examiner indicated that the symptom of frequent trouble sleeping is a non-specific complaint that can be due to numerous problems.  There is no evidence that the Veteran has medical expertise or training to diagnosis sleep apnea.  The Board notes that neither the Veteran nor his representative has produced a medical opinion to contradict the conclusions of the VA examiners.  

The Veteran also argued that the sleep apnea was caused by his other service-connected disabilities.  See the January 2015 claim.  The Board notes that the Veteran only made a general assertion of secondary service connection.  He did not provide any competent evidence which associates the sleep apnea to a service-connected disability; the Veteran did not identify the service-connected disability which he believes caused the sleep apnea.  

A VA medical opinion and examination were not provided to address the theory of secondary service connection.  The Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A (d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006). 

The Board finds that such an examination is not necessary to render a decision under the circumstances of this case.  There is no indication of an association between the service-connected disabilities and the sleep apnea.  The record in this case is negative for any indication, other than the Veteran's own general assertions, that the service-connected disabilities caused or aggravated the sleep apnea.  As noted above, although lay persons are competent to provide opinions on some medical issues, see Kahana; supra; as to the specific issue in this case, an opinion as to the cause of sleep apnea and whether the service-connected disabilities caused the sleep apnea falls outside the realm of common knowledge of a lay person.  Jandreau; supra.  There is no evidence that the Veteran has medical expertise or training to render this opinion.  Neither the Veteran nor his representative has produced competent evidence which indicates that there is an association between the sleep apnea and the service-connected disabilities.  

As such, the Board finds the weight of the competent and credible evidence shows that sleep apnea did not manifest in service, first manifested over four decades after active service and is not related to active service.  The Board finds the weight of the competent and credible evidence shows that the sleep apnea is not due to or permanently aggravated by a service-connected disability.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for sleep apnea on a direct and secondary basis, and the claim for service connection for sleep apnea is denied.

4.  Analysis: Service connection for erectile dysfunction.

The Veteran asserts that he has erectile dysfunction due to medications prescribed by VA.  See the January 2015 claim.  The Veteran indicated that he felt that his erectile dysfunction was caused by the medications that he takes for his service-connected fibromyositis, lumbar paravertebral muscles.  See the March 2016 report of contact.  

Service treatment records show no complaints, treatment, or diagnosis of erectile dysfunction.  Examinations in September 1963 (enlistment) and August 1965 (separation) indicate that physical examination of the genitourinary system was normal.  The Veteran separated from active service in September 1965. 

The first evidence of a diagnosis of erectile dysfunction is in 2008, over forty years after service separation.  The Veteran reported having erectile dysfunction in about 2008.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

VA treatment records show that the Veteran was prescribed medication for erectile dysfunction in November 2008.  The VA treatment record indicates that the Veteran was oriented about aging process, high blood pressure, diabetes mellitus, benign prostatic hypertrophy, hyperlipidemia, chronic low back pain, and the medications side effects on male sexual response.  A May 2009 VA clinic consult indicates that the Veteran had complaints of weak erections and premature ejaculation and he had poor response to Vardenafil.  

The weight of the competent and credible evidence establishes that the erectile dysfunction first manifested decades after active duty, is not related to injury or other event in active service, and is not proximately due to or aggravated by a service-connected disability. 

The Veteran was afforded VA examination in March 2016 and a medical opinion was obtained as to the nature and etiology of the erectile dysfunction.  The March 2016 VA examination report indicates that the Veteran reported a history of hypertension since more than fifteen years ago (diagnosed during the nineties).  He also reported a history of Diabetes Mellitus type 2 since ten years ago (diagnosed around year 2006).  The Veteran reported having erection problems since about eight years ago (diagnosed during year 2008).  He also reported having a penile deviation (curvature) when erect that makes it difficult to penetrate the vagina.  Examination revealed penile deviation to the left (suspected Peyronie's).  The VA examiner indicated that the etiology of erectile dysfunction was chronic Hypertension, Diabetes Mellitus type 2, and suspected Peyronie's disease. 

The VA examiner opined that the erectile dysfunction was less likely than not (less than 50 percent probability) incurred in or caused by the medication used to treat the service-connected lumbar spine disability.  The VA examiner stated that the Veteran has multiple MAJOR risk factors (chronic Hypertension, Diabetes Mellitus type 2 and suspected Peyronie's disease) that are more important and very well known to cause erection problems/impotence, rather than the medications he is taking for his service connected conditions.  The VA examiner indicated that the medical records show that the Veteran is taking acetaminophen for pain related to his back condition (fibromyositis, lumbar paravertebral muscles) and he does not uses any medication for the service connected hearing loss and tinnitus.  The VA examiner stated that Acetaminophen is not known to cause nor contribute to erectile dysfunction. 

The Board finds the VA medical opinion to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record, consideration of the Veteran's report of symptoms and onset of the claimed disorder, and examination of the Veteran.  The VA examiner cited to the facts that support the opinion.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  As such, the Board finds the VA medical opinion to have great probative weight.  See Hernandez-Toyens, supra; Prejean, supra.  See Nieves-Rodriguez, supra.  

The Board acknowledges that the November 2008 VA treatment record indicates that the Veteran was oriented about aging process, high blood pressure, diabetes mellitus, benign prostatic hypertrophy, hyperlipidemia, chronic low back pain, and medications side effects on male sexual response.  This record lists chronic low back pain as a possible effect on male sexual response but does not specifically state that in the Veteran's case, the chronic low back pain actually caused the erectile dysfunction.  On the other hand, the VA examiner specifically concluded that the etiology of erectile dysfunction was chronic Hypertension, Diabetes Mellitus type 2, and suspected Peyronie's disease.  An opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  As such, the Board finds the VA medical opinion to have great probative weight and it outweighs the November 2008 VA treatment record.  

The Veteran himself has related his erectile dysfunction to the service-connected fibromyositis, lumbar paravertebral muscles.  As noted above, although lay persons are competent to provide opinions on some medical issues, see Kahana; supra; as to the specific issue in this case, an opinion as to the cause of erectile dysfunction and whether the medications used to treat the service-connected fibromyositis, lumbar paravertebral muscles caused the erectile dysfunction falls outside the realm of common knowledge of a lay person.  Jandreau; supra.  There is no evidence that the Veteran has medical expertise or training to render this opinion.  Neither the Veteran nor his representative has produced competent evidence which indicates that there is an association between the service-connected disabilities and erectile dysfunction.  As noted above, the VA examiner stated that the medical records show that the Veteran is taking acetaminophen for pain related to his back condition (fibromyositis, lumbar paravertebral muscles) and he does not uses any medication for the service connected hearing loss and tinnitus.  The VA examiner stated that Acetaminophen is not known to cause nor contribute to erectile dysfunction.

As such, the Board finds the weight of the competent and credible evidence shows that the erectile dysfunction did not manifest in service, first manifested over four decades after active service and is not related to active service.  The Board finds the weight of the competent and credible evidence shows that the erectile dysfunction is not due to or permanently aggravated by a service-connected disability.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for erectile dysfunction on a direct and secondary basis, and the claim for service connection for erectile dysfunction is denied.



ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for erectile dysfunction is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


